Title: To Thomas Jefferson from François D’Ivernois, 2 October 1794
From: Ivernois, François d’
To: Jefferson, Thomas



Monsieur
Londres le 2. 8bre 1794

En vous adressant le Duplicata du No. 4 expédié par la voie de Philadelphie; les tristes nouvelles reçues de Geneve depuis cette epoque m’engagent à venir redoubler aupres de vous mes sollicitations en faveur du peuple le plus Malheureux qui existe. Le Tribunal révolutionaire y a prononce de nouveaux emprisonnements ou banissements contre 4. à 500 Citoyens, et pour se saisir des biens des absents, il en a encore condamné plusieurs à mort par contumace. Et vous devez comprendre que je suis loin d’être étonne de voir mon nom à la tête de ces derniers. Il est vrai que je ne suis pas sans espoir d’avoir reussi, ainsi que plusieurs de mes compatriotes, à sauver la meilleure partie des propriétés qui pouvoient me rester encore dans Geneve; Mais au surplus la perte des biens de la fortune, seroit le moindre des maux dans ce monde revolutionnaire, depuis que la qualité de propriétaire, y est devenue le premier des crimes. Le croiriez-vous Monsieur, les françois eux mêmes, les auteurs de toutes nos convulsions spoliatrices, affectent Aujourdhui d’en avoir pitié, et de blamer les excès de leurs imitateurs, auxquels ils ont ecrit pour les inviter à y mettre un terme? Ce dernier trait me paroit achever le tableau des Malheurs des Genevois.
Veuillez Monsr., je vous en conjure de nouveau venir à leur Secours, et leur preparer une 2de. patrie; Les nouveaux colons que je place sous vôtre protection spéciale, ne sont point des aventuriers, qui vont chercher au loin, une réputation, et une fortune perdues chez eux par leur faute. J’offre à la Virginie l’élite d’une petitte peuplade Républicaine, frappée par le tonnere de la révolution françoise; d’une peuplade, que les Philosophes avoient comparée depuis longtems, à la ruche d’Abeilles, et qui en ce moment encore fixoit leurs regards par sa prodigieuse émulation, par l’œconomie laborieuse a la quelle tous ses individus opulents avoient dû leurs succes, et par l’extreme frugalité avec la quelle ils en jouissoient.
J’apprens qu’une 3e. petite bande de Genevois, vient de suivre à Hambourg ceux qui étoient alles s’embarquer pour L’Am. Sept. Et je gémis de l’inconvenance que je trouve, à leur communiquer en Europe, mon projet, avant qu’il ait atteint sa maturité en Amérique, c’est-à-dire avant d’apprendre qu’elle ait acceuilli mes propositions. Si cependant vous aviez Monsr. cette heureuse nouvelle à me faire passer, je vous prierais de la communiquer en même temps, à Mr. Duby jeune Ministre, qui doit s’être embarqué pour Philadelphie, et dont Mr. Gallatin pourra vous indiquer la résidence: Il est ainsi que Monsr. Salomon, son compagnon de Voyage, digne de toute votre confiance.

Je m’occupe toujours sans relache, à méditer, et à préparer tout ce qui sera nécessaire pour donner le branle, à cet etablissement, dès qu’il aura été adopté par la Virginie. Malgré la crainte de vous paroitre ridicule, en m’occupant des ornements de l’edifice avant d’en avoir jette les fondements; je vous dirai Monsr. qu’en pensant à la Nouv. Geneve il m’est venu l’idée, d’adopter pour ses batisses l’architecture rurale et simple des Toscans Modernes, à qui le climat assez semblable à celui de la Virginie, a fait adopter les portiques et les colonnades, qui environnent leurs petits domiciles, et qui en ajoutant aux agréments des formes, les mettent à l’abri de l’ardeur du soleil, et des injures de la pluie dont vous observez dans votre ouvrage, que la Virginie a une plus grande proportion que l’Europe. Tout ce qui pourroit réunir, à l’utilité réelle les graces de l’Architecture, me sembleroit ne devoir point être negligé, dans une cité Académique. Et si vous en pensiez comme moi, je n’hesiterois point à appeller, chacun de nos colons, à quelque leger[e dé]pense de plus, pour batir toutes leurs maisons, sur des plans réguliers, et fixés d’avance. J’ai pensé que pour la le. année, ils pourroient se contenter de batir soit en pierres, soit en bois, des Maisons simples, et à un étage d’environ 50 pieds de face sur 15 de profondeur, et 22 d’élevation, sous l’engagement de les doubler l’année suivante [sur le] devant de la rue en y ajoutant, pour l’usage du public, un portique ouvert de 15 pieds de largeur, formé par des Colonnes en bois, ou en briques, qui soutiendroient la face du premier étage, la quelle serait aussi en briques. Vous comprenez Monsr. que je ne jette en avant cette 1re. idée, que parcequ’il m’importeroit de savoir à peu pres, ce que couteroient en Virginie, cette 1re. et cette 2de. construction.
J’aurois bien désiré Monsr. d’avoir pu, parmi nos Professeurs vous en offrir un d’Architecture, vers la quelle je présume bien que les Américains vont tourner leurs regards, de plus, en plus: Mais je suis forcé d’avouer, que les Genevois avoient trop négligé cet art non moins utile, qu’agreable: et que nos plus beaux monuments sont dûs à des Architectes étrangers, dont nous dépendions encore, quoiqu’il començat a se former chez nous quelques amateurs assez distingués. Ce seroit là un motif de plus pour s’en occuper d’avance, si jamais il doit être question de former une nouvelle Geneve.
J’entrevois de plus en plus Monsr. que cette Nouv. Geneve pourroit bien n’être en Amerique, que le précurseur de beaucoup d’établissements dûs à la même cause. L’Incendie Révolutionnaire de ce continent gagne et s’accroit avec une prodigieuse rapidité: sans prétendre rien préjuger ici des fruits que pourront en receuillir les générations futures; toujours me paroit-il certain que la génération présente, est condamnée à des calamites aussi longues, qu’incalculables, et que les débordements  de ce Volcan, pousseront plus tôt, ou plus tard, une foule d’individus vers l’Amérique. La Lutte qui s’est élevée en Europe, entre les français, et les puissances Coalisées est à mes yeux plus loin que jamais d’être terminée, et à l’époque où elle le sera, tous les Rois de l’Europe, se trouveront inévitablement pour leurs finances, dans le même épuisement, et dans le même embarras, qui ont precipité la catastrophe de la Monarchie française. Nouvelle source de révolutions pour tous les peuples, que celle ci n’auroit pas encore atteinte. Heureux ceux qui apres y avoir passé, auront le bon esprit d’imiter les Américains, et de sentir qu’une 1re. revolution terminée a propos peut établir la liberté; Mais qu’ alors toutes révolutions successives la détruisent d’autant plus irresistiblement, qu’elle en inspirent bientôt le dégout, et quelquefois même la Haine. Il n’est deja plus possible en ce moment, de calculer l’influence que va avoir sur le Nord de L’Europe, la révolution de Pologne, puisqu’il est tres certain, que le Roi de Prusse en voulant y étouffer à main armée l’esprit de liberté, lui a donné un ressort, qui s’étend deja jusques sur ses propres états, et qui l’a forcé pour y accourir, à lever le siege de Varsovie. Je dois aux Anglois, de toutes les classes, et de tous les partis, la justice de dire que malgré le grand interêt qu’ils mettent à la coalition du R. de Prusse ils ont fait, et font encore hautement des voeux pour les succes des Polonais: Quelle cause en effet, fut plus digne d’interet que celle ci? Et Combien cet interet redoublera s’ils continuent à éviter les excès de tout genre qui ont deshonoré le brillant dévouement avec le quel les français ont repoussé les armées étrangeres.
Ou je suis fort trompé, ou de toutes les contrées de L’Europe, la Gde. Bretagne sera la derniere, qu’atteindront les desorganisations révolutionnaires. Plus je vois l’Angleterre, et plus il me paroit averé ainsi qu’a Mr. Cooper, que la grande pluralité de la Nation, veut conserver sa constitution telle qu’elle est; et que la pluspart de ceux qui y désiroient des reformes partielles sentent qu’on ne pourroit point toucher aujourdhui, à la distribution intérieure de l’édifice, sans risquer de porter la sappe à ses fondements mêmes. Les proprietaires y sont nombreux, puissants, unis, armés, et suffisamment instruits des dangers qu’auroit pour eux l’introduction de la doctrine, de l’egalité des droits, sur la fortune des riches. Enfin la classe même qui avoit fait des voeux, pour les progrès de cette doctrine avant d’en connoitre les dernieres conséquences, commence réellement à la redouter, en voyant ces conséquences se développer, dans toute leur étendue, et se prolonger à l’infini. Mais surtout en jettant les yeux sur le sort de la plus part de ceux qui l’ont faite triompher en france, et sur la longue série de crimes, que se reprochent Mutuellement ceux d’entr’eux qui y ont survecu, et qui y dominent. Aussi le gouvernement de ce pays cy a-t’il toute la force  nécessaire pour étouffer un premier germe d’insurrection, ainsi que pour la supprimer si elle venoit à éclater. Cependant quoique la prospérité y soit encore à l’ordre du jour, et que le Commerce, soit exterieur, soit intérieur, y paroisse presqu’aussi actif qu’avant la guerre; je ne m’aviserois point de calculer les évènements, et les embarras que pourra dans la suite susciter cette guerre, qu’on paroit tres detérminé à prolonger, et qui ne laisse gueres entrevoir pour l’avenir que de Nouveaux desastres, et de Nouvelles taxes.
Les autres puissances de L’Europe, plus allarmées encore sur un avenir qui leur paroit plus prochain, et plus menaçant pour elles, entreprennent dejà de grandes œconomies, qui portent principalement sur le luxe des cours. Les gouvernements suisses qui n’ont point de pareilles précautions à adopter; louvoyent avec adresse, se refusent toujours plus opiniatrement à prendre aucune part active dans cette guerre; qui soit qu’ils combatissent, pour ou contre la france, les exposeroit inévitablement, à des convulsions semblables aux siennes. Ils se bornent à redoubler de paternité, envers leurs peuples, aupres desquels les principes révolutionnaires qui dans l’origine avoient fait quelque progres, font évidemment aujourdhui des pas retrogrades, surtout depuis l’expérience des affreux Malheurs, que leur introduction a accumulés sur les Genevois.
De toutes parts, dans cet état universel d’allarmes, et a l’approche de tant de crises, les Européens timides, ou prévoyants, les vrais amis de la paix, et de la liberté sage, fixent leurs regards d’adoption, et leur espoir de refuge sur l’amerique libre. Et si elle persiste, et reussit à ne point jouer un rôle sur la scène de ce drame révolutionnaire, et guerrier, tout annonce qu’elle seule profitera des fautes de L’Europe, et que la providence l’apelle à servir de port à toutes les classes, que la persécution en chassera.
Il est vrai qu’on commence dejà à enlever ce dernier espoir aux Européens opprimés, ou allarmés, en leur annonçant, que L’Horizon politique, des Etats Unis, s’obscurcit, qu’il se charge même de Matieres inflammables, et qu’entr’autres, un parti dejà nombreux, cherche à entrainer son gouvernement vers la guerre avec L’Angleterre. S’il en étoit ainsi, il y auroit cette grande différence entre les deux païs; C’est que le gouvernement d’Amérique, redouteroit une guerre, que le peuple y desireroit, tandisque quoique les Américains accusent le Gouvernement Anglais de n’avoir pas craint de la provoquer, il n’en est pas moins tres certain, que l’universalité de la Nation, ne la désire point, et la verroit même avec une peine sensible. J’observe avec plaisir que les Horribles écarts de la revolution française ont fait peu à peu revenir les Anglois en arriere sur celle d’Amérique, et changent deja en applaudissements, les  préjugés invétérés, qu’ils conservoient encore il y a peu d’années contre cette derniere. En un mot, je suis bien trompé si la Masse des Anglois, n’a pas repris pour les Américains, presque tous ses anciens sentiments fraternels, ce qui ne m’empecheroit cependant pas de craindre que s’ils envisageoient jamais leur gouvernement comme irresistiblement poussé, à une 2de. guerre, celle ci ne reprit tres promptement, et à bien des égards, le Caractere d’une guerre civile, et mutuellement tres destructive.
Voila Monsr. que sans y penser, je me suis prodigieusement écarté de l’objet qui m’avoit mis la plume à la main. Peut-être aussi cette petite digression politique y a-t-elle des rapports tres intimes, puisque si j’envisage comme mon lr. devoir de chercher un port à mes compatriotes battus par la tempête des révolutions; le 2d. doit être de leur trouver une rade, ou ils soient parfaitement hors de l’atteinte des vents, qui ont entr’ouvert leur petit vaisseau. Helas il n’y a pas plus de deux ans que nous nous croions à l’abri de tout orage! Et ce qui nous a jetté en pleine mer, est précisemment, ce qui sembloit devoir nous fixer à l’ancre. J’entends par la l’extreme conformité de nôtre constitution démocratique, avec celle que venoient d’établir les françois.
Au surplus, je me repose avec confiance pour la paix, et le bonheur de l’Amérique, sur l’esprit sage, et éclairé de ses habitants, et sur l’immense intéret de ses propriétaires, qui heureusement y sont aux non propriétaires, dans l’inverse de la proportion qu’offre l’Europe. Je compte sur L’Heureuse dispersion de ses établissements agricoles, qui n’offrent point comme dans le vieux monde des Hommes refoulés les uns sur les autres, et des passions toujours pretes à s’allumer par le frottement journailler, de l’opulence, et de la Misère. Mais je compte surtout sur les sages Architectes, du bel édifice, qui s’y est élevé, et qu’ils ne laisseront sans doute point ébranler. En un mot malgré les pronostics de convulsions prochaines dont on commence à menacer ici les Américains, je ne pourrai jamais y croire, que lorsqu’elles auront éclaté, et jusques à cette époque, je ne me relacherai, sur aucun des travaux dont je m’occupe ici; et pour le succès définitif des quels mes espérances se concentrent toujours presqu’ Exclusivement Monsr. sur votre protection speciale. J’ai L’Honneur d’être avec Respect Monsieur Votre tres humble & tres obéissant serviteur

F d’Ivernois


P.S Si la réponse que j’attendrai de vous Monsieur avec tant d’impatience, me donnoit des assurances de succès asses positives, pour que les Genevois n’hesitassent point à former immediatement leur compagnie d’Actionnaires, à en nommer les agents, et à les expédier en Amérique; il m’importeroit de savoir en même temps si quelque vaisseau de l’un  des ports de la Virginie, seroit pret à mettre à la voile pour la Hollande, à peu pres à la même époque que partirait vôtre réponse; qu’elle seroit l’époque probable de son retour, et s’il pourrait se charger d’un nombre assez considérable de passagers; car il me paroitroit convenable que la Compagnie des actionnaires engageat, et fit partir en même temps que ses agents, une Masse d’ouvriers propres à la construction de la Nouvelle ville: tels que Massons charpentiers, Maréchaux menuisiers serruriers charrons &ca. et même quelques uns de nos meilleurs jardiniers pour préparer des jardins, et planter les légumes d’automne, dont les suisses font une grande Consommation: Vous comprendrez sans doute Monsr. que quoique j’aye en contemplation une mesure provisionelle de cette importance; Elle ne pourroit être adoptée, qu’autant que vous seriez à même de me donner sur le succès de l’entreprise un degré de probabilité, qui ne nous laissat aucun doute, non seulement sur les intentions de la Législature de Virginie; Mais encore sur la promptitude, avec la quelle elles pourront se réaliser.

